DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the combination of limitations “a characteristic storage portion configured to store therein torque-characteristic information representing an output torque characteristic as a characteristic of an output torque of the engine, which has appeared in execution of a certain control operation in the vehicle, such that the stored torque-characteristic information is divided into a plurality of groups corresponding to respective refueling points that provide the fuel” and “a factor determination portion configured, when the output torque characteristic represented by the torque-characteristic information belonging to one of the plurality of groups and the output torque characteristic represented by the torque-characteristic information belonging to another one of the plurality of groups are different from each other and a characteristic difference therebetween is not smaller than a threshold value, to determine that the characteristic difference is caused by a difference in a property of the fuel”, are not anticipated or made obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747